Citation Nr: 1409402	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-13 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic headaches as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file has been subsequently transferred to the RO in Roanoke, Virginia.

The Veteran testified before the undersigned in November 2012.  A copy of the transcript is of record.  The case was most recently before the Board in February 2013 when the claim was remanded for further development.  The RO issued a supplemental statement of the case in November 2013, and the appeal is again before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a BVA hearing in November 2012.  He was represented by the Veterans of Foreign Wars of the United States (VFW), at that time.  In September 2013, the Veteran submitted the appropriate VA Form 21-22a appointing Mark R. Lippman, Attorney at Law, as his new representative.  In January 2014 correspondence, the Veteran's new attorney requested that the Veteran be scheduled for a video conference hearing.  He indicated that the Veteran plans to be present at the regional office and that counsel will be present at the San Diego Regional Office.   



The Board recognizes that the Veteran has already been afforded a BVA hearing as to his service connection claim for chronic headaches as secondary to an in-service head injury.  The normal course of operations is to offer a single hearing.  See 38 C.F.R. § 20.700 (2013).  However, in light of the fact that the Veteran has new representation, the Board finds sufficient good cause shown to grant his request for a new hearing. 

A hearing via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing before the Board at the RO.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative.  If he desires to withdraw the hearing, he should do so in writing at the RO. Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



